Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No.53 to Registration Statement No.33-64872 on FormN-1A of our reports dated May18, 2011, relating to the financial statements and financial highlights of Equity Income Fund, Equity Index Fund, Large Company Value Fund, Mid Cap Value Fund, NT Large Company Value Fund, NT Mid Cap Value Fund, Real Estate Fund, Small Cap Value Fund and Value Fund, each a series of American Century Capital Portfolios, Inc., appearing in the Annual Report on FormN-CSR of American Century Capital Portfolios, Inc. for the year ended March31, 2011, and to the references to us under the headings “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information, which is part of such Registration Statement. /s/ DELOITTE & TOUCHE LLP DELOITTE & TOUCHE LLP Kansas City, Missouri October24, 2011
